DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Applicants are informed that the rejections of the previous Office action not stated below have been withdrawn from consideration in view of the Applicant’s arguments and/or amendments.

Election/Restrictions
As previously stated in the most recent Office action claims 17-30 and 33 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the claims are drawn to a distinct invention involving a method for inducing an immune response in an animal against influenza virus capable of infecting a canid animal by administering a virus that comprises the polypeptides or polynucleotides of previously claimed claim 1.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits. Accordingly, claims 17-30 and 33 are withdrawn from consideration as being directed to a non-elected invention. See 37 CFR 1.142(b) and MPEP § 821.03.
Claims 1-3, 5, 15, 31 and 32 are examined on the merits. 
Response to Arguments
Applicant's arguments filed 2/10/2021 have been fully considered but they are not persuasive. See response below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

(Prior Rejection Maintained) Claims 1-3 and 15 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Olsen et al. (US PGPub 2006/0153871).
The claimed invention is drawn to:
An isolated influenza virus that is capable of infecting a canid animal, and that comprises one or more polynucleotides wherein said one or more polynucleotides encode a polypeptide comprising the amino acid sequence shown in any of SEQ ID NOs: 2, 4, 6, 8, 10, 12, 14, 16, 18, 20, 22, 24, 28, 32, 33, 34, 48, 50, 52, 54, 56, 58, 62, 64, 66, 68, 70, 72, 74 or 78, or a functional or immunogenic fragment thereof;
or said virus comprises a polypeptide comprising the amino acid sequence shown in any of SEQ ID NOs: 2, 4, 6, 8, 10, 12, 14, 16, 18, 20, 22, 24, 28, 32, 33, 34, 48, 50, 52, 54, 56, 58, 62, 64, 66, 68, 70, 72, 74 or 78, or a functional or immunogenic fragment thereof;
and wherein said virus is inactivated by exposure of said virus to an effective amount of an inactivation chemical selected from formalin-betapropiolactone (BPL), binary ethylenimine (BEI) or phenol.
In addition, the virus is provided in a pharmaceutically acceptable carrier or diluent.



Response to arguments:
*While applicants have amended the claimed invention to remove 95% sequence identity to the claimed SEQ ID NO:s, the claims still recite “or a functional or immunogenic fragment thereof”.  Olsen et al. anticipates these limitations of functional or immunogenic fragments since they teach influenza sequences with at least a 98%, 99% or 100% with the amino acid sequences of the present invention.  

Olsen et al. teach an H3N8 Equine influenza A isolate (A/equine/Wisconsin/1/03) and the encoded amino acids for each of the 8 genomic segments.  Olsen et al. also teach that this virus and others like it can be formulated for in vivo administrations and as a result inactivated prior to administration and the isolate was capable of infecting canine respiratory epithelial cells. [see paragraphs 87 and 88]  This infection capability reflects the ability of the virus to thereby infect canines/dogs. The inactivation can be achieved by using BPL or formalin [see paragraph 40] and pharmaceutically acceptable carriers can be combined with their viral composition [see paragraph 14].    Furthermore, this isolate of Olsen et al. shares at least a 98%, 99% or 100% with the amino acid sequences of the present invention.  



SEQ ID NO: 2 of Olsen et al. is at least 98% or 99% identical to SEQ ID NO:s 12, 28, 58 and 74 of the instant invention. SEQ ID NO: 2 of Olsen et al. is encoded by SEQ ID NO: 10.

SEQ ID NO: 3 of Olsen et al. is at least 98% or 99% identical to SEQ ID NO:s 4, 20, 50 and 66 of the instant invention. SEQ ID NO: 3 of Olsen et al. is encoded by SEQ ID NO: 11.

SEQ ID NO: 4 of Olsen et al. is at least 98% or 99% identical to SEQ ID NO:s 2, 18, 48 and 64 of the instant invention. SEQ ID NO: 4 of Olsen et al. is encoded by SEQ ID NO: 12.

SEQ ID NO: 5 of Olsen et al. is at least 98% or 99% identical to SEQ ID NO:s 6, 22, 52 and 68 of the instant invention. SEQ ID NO: 5 of Olsen et al. is encoded by SEQ ID NO: 13.

SEQ ID NO: 6 of Olsen et al. is at least 98% or 99% identical to SEQ ID NO:s 10, 56, 72 of the instant invention. SEQ ID NO: 6 of Olsen et al. is encoded by SEQ ID NO: 14.

SEQ ID NO: 6 of Olsen et al. is 100 identical to SEQ ID NO: 26 of the instant invention.

SEQ ID NO: 7 of Olsen et al. is at least 98% or 99% identical to SEQ ID NO: 14 of the instant invention. SEQ ID NO: 7 of Olsen et al. is encoded by SEQ ID NO: 15.



SEQ ID NO: 8 of Olsen et al. is at least 98% or 99% identical to SEQ ID NO:s 8, 24, 54 and 70 of the instant invention. SEQ ID NO: 8 of Olsen et al. is encoded by SEQ ID NO: 16.
	Therefore, the teachings of Olsen et al. anticipate the instant invention.

Claim Objections
(New Objection) Claims 5, 31 and 32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet L Andres can be reached on 5712720867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BENJAMIN P BLUMEL/            Primary Examiner, Art Unit 1648